DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1-4 and 6-11 are allowed:
The following is an examiner’s statement of reasons for allowance: applicant’s amendments to independent claim 1 is the primary reason for allowance.
Regarding independent claim 1, applicant’s inclusion of the limitation of a hollow guiding conduit connected vertically and securely to the rotating spindle; wherein the guide rods are respectively inserted from two ends of the hollow guiding conduit with a spring disposed between the guide rods and the spring being is disposed in the hollowing guiding conduit, in combination with the other features and limitations claimed, make this case allowable.
Analogous art of Stone et al. (2010/0163343) discloses an emergency escape harness with a controlled decent mechanism with an anchor support, centrifugal speed reduction damper fitted with a hub which a cable winds around and an electric motor cable take-up mechanism. 
However, Stone et al. fails to disclose a hollow guiding conduit connected vertically and securely to the rotating spindle; wherein the guide rods are respectively inserted from two ends of the hollow guiding conduit with a spring disposed between the guide rods and the spring being is disposed in the hollowing guiding conduit.
No prior art discloses all of the claimed features and limitations in the independent claim, and no reasonable combination of prior art could be made without significant hindsight and/or unnecessary reconstruction. 
For at least these reasons claims 1-4 and 6-11 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kathleen M. McFarland whose telephone number is (571)272-9139. The examiner can normally be reached Monday-Friday 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Kathleen M. McFarland/Examiner, Art Unit 3635                                                                                                                                                                                                        
Kathleen M. McFarland
Examiner
Art Unit 3635



/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635